COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                NO. 02-13-00467-CR


DWANA CONNER A/K/A SWANNA                                        APPELLANT
CONNER

                                         V.

THE STATE OF TEXAS                                                     STATE


                                      ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ----------

      We have considered “Appellant’s Motion To Withdraw Appeal.”         The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a).    No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
                                        PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 31, 2013




                              2